DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant's election with traverse of Invention I, Claims 1-10, in the reply filed on 02 November 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden in examination of both Invention I (Claims 1-10) and Invention II (Claims 11-15).  This is not found persuasive because as stated in the Restriction Requirement mailed 02 September 2022, Invention I and Invention II are located within different subclasses, which would require different search strategies. Furthermore, Prior Art applicable to one Invention would likely not be applicable to the other Invention due to the distinct subject matter. Additionally, the different statutory classes of the Inventions would require different considerations under 35 USC 112 (particularly clarity issues as noted in the Restriction Requirement) and 35 USC 101. 
The requirement is still deemed proper and is therefore made FINAL. Claims 11-15, directed to Invention II, are withdrawn. Therefore Claims 1-10, directed to Invention I, are presently under consideration in the Application. 



Claim Interpretation
Claims 1, 2, 3, 4, 7, 8, and 10 comprise multiple limitations including “comprising”… “or”, “and/or” and “at least one of” a group of elements. It is noted that if the prior art meets at least one of the limitations within the “or”, “and/or” and “at least one” of the claimed group/element, then the prior art reads on the entire limitation with respect to that grouping. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “one or more openings suitable for mechanically and electrically connecting”. However, the phrase "suitable for" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear as to whether “mechanically and electrically connecting the at least one electrode to the at least one electrical conductor of the electrical conductor segment” is exemplary or a claim requirement. Therefore, the limitations are indefinite. For purposes of examination, the Examiner will interpret the limitation to mean “one or more openings configured to mechanically and electrically connect…” Appropriate correction or clarification is required. Claims 2-10 are rejected for depending on Claim 1. 
Regarding Claim 1, the claim recites, “the electrical insulation” in Line 5. However, there is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret the limitation as “an electrical insulation”, referring to the “electrically insulated wire or cable”. Appropriate correction or clarification is required. Claims 2-10 are rejected for depending on Claim 1.
Regarding Claim 2, the claim recites “such as” and lists exemplary fluoroplastic materials. However, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear as to whether “fluorinated plastic materials such as ETFE, PTFE, PFA, PVDF, FEP or FPO” are merely examples or part of the claimed fluorinated plastic materials. For purposes of examination, the Examiner will interpret the limitation to mean any fluorinated plastic materials would meet the claim limitation. Appropriate correction or clarification is required. 
Regarding Claim 4, the claim recites “kapton.” However, Kapton® is a registered trademark of E. I. du Pont de Nemours and Company, and should include the “®”. Furthermore, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 USC 112(b)/pre-AIA  35 USC 112 second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App.1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. For example, “Kapton ®” is a class of different materials including Kapton® K (poly (4,4'-oxydiphenylene-pyromellitimide), Kapton® E (PMDA, biphenyltetra-carboxylic acid dianhydride, ODA, and p-phenylenediamine), Kapton® H, Kapton® HN, Kapton® B, Kapton® CRC, etc. Therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted to be any polyimide products of the Kapton ® family of materials. It is recommended that the particular composition of material be added to the claim, or the “Kapton®” trademark be removed from the claim.
Regarding Claim 6, the claim recites “wherein the electrical conductor segment and the biocompatible substrate are welded joint”. It is unclear as to what “welded joint” is referring to in this context, since this limitation appears to be missing words. Therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted to be “wherein the electrical conductor segment and the biocompatible substrate comprise a welded joint”. Appropriate correction or clarification is required.
Regarding Claim 8, the claim recites “wherein the stretchable electrode assembly has a thickness ranging from 0.4 to 1.5 mm”. However, this limitation is unclear as to whether this is referring to a thickness of the stretchable electrode assembly may be between 0.4 to 1.5 mm, or if the electrode assembly does not have a uniform thickness and the thickness of different areas is 0.4 to 1.5 mm (i.e. wedge-shaped), or if the electrode assembly is conformable to these dimensions. Therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted to be “wherein the stretchable electrode assembly has a thickness between 0.4 mm and 1.5 mm”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch (US Publication No. 2007/0123963).
Regarding Claim 1, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) for a stimulation, modulation or sensing implant (Paragraph 0002, 0041, 0043) comprising an electrical conductor segment (segment comprising traces/wires 28, 24, Figs. 1B-1E, 2) comprising at least one electrical conductor (traces/wires 28, 24, Figs. 1B-1E, 2) which is an electrically insulated wire or cable (Paragraph 0011,0021-0022, 0038-0040; Abstract; Claim 2), and at least one electrode (30, Fig. 1C, 2) which is adjacent to the electrical conductor segment (segment comprising traces/wires 28, 24, Figs. 1B-1E, 2), wherein the electrical conductor segment (segment comprising traces/wires 28, 24, Figs. 1B-1E, 2) is at least partially embedded in a biocompatible substrate (14, 32, 12, Figs. 1D, 2; Paragraph 0011,0021-0022, 0038-0040; Abstract; Claim 2) and the electrical insulation (Paragraph 0011,0021-0022, 0038-0040; Abstract; Claim 2) of the at least one electrical conductor comprises one or more openings (vias/openings 34, and connections between conductors 28 and electrodes 30, Figs. 1C, 1E, 2; Paragraph 0011, 0038-0041; Claim 1) suitable for mechanically and electrically connecting the at least one electrode (30, Figs. 1E, 2) to the at least one electrical conductor (traces/wires 28, 24, Figs. 1B-1E, 2) of the electrical conductor segment (Paragraph 0011, 0038-0041, Claims 1, 10, 17, 20).
Regarding Claim 2, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the at least one electrical conductor and/or at least one electrode comprise Pt, Ti, NiTi, or alloys thereof (Paragraph 0029, Claim 5), and/or wherein multiple layers of metal with alternating polymeric layers to produce multi-layer three-dimensional stacks with increased number of electrodes (Paragraph 0042). 
Regarding Claim 3, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the electrical insulation (embedded in insulating layer, Paragraph 0038-0040, 0019-0021) of the at least one electrical conductor comprises an insulating plastic material (Abstract, Paragraph 0010-0011, 0021) selected from the group comprising polyurethane, polyethylene, polyamide, and fluorinated plastic materials such as PTFE (Paragraph 0022, 0024, Claim 2). 
Regarding Claim 4, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the biocompatible substrate (Paragraph 0021) is selected from the group comprising polyurethane, silicone, and/or parylene (Paragraph 0022, 0024; Claim 2). 
Regarding Claim 5, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the at least one electrical conductor of the electrical conductor segment is a bundle of electrical conductors (multiple traces/wires 28, 24, Figs. 1B-1E, 2; Paragraph 0028; Claim 1), and each electrical conductor is electrically insulated (traces/wires 28, 24 embedded between the insulating layers 32, 14, Paragraph 0011, 0021-0022, 0038-0040; Abstract; Claim 2). 
Regarding Claim 6, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the electrical conductor segment and the biocompatible substrate comprise a welded joint (electrical conductor segment and the biocompatible substrate are cured/bonded together with a curing/deposition processes which would make a bonded/welded joint, Paragraph 0019, 0025, 0033, 0039-0040).  
Regarding Claim 8, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the stretchable electrode assembly is soft (substantially flexible, stretchable, and conformable, Paragraph 0001, 0021, 0024).  
Regarding Claims 9 and 10, Krulevitch discloses a stimulation, modulation or sensing implant (Paragraph 0043, 0001-0002, 0008, Abstract) comprising a stretchable electrode assembly (Abstract, Title) according to Claim 1 (see 35 USC 102(a)(1) rejection of Claim 1 above), wherein the implant is a neuromodulation device or neurostimulator device (Paragraph 0043, 0002). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Vörös et al. (US Publication No. 2013/0303873). 
Claim 8 is alternatively rejected as being unpatentable over Krulevitch in view of Vörös et al.

Regarding Claim 7, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the electrodes (30, Fig. 1C, 2)  are mechanically and electrically connected to the at least one electrical conductor (traces/wires 28, 24, Figs. 1B-1E, 2) by processes including etching (Paragraph 0033, 0039, Claim 8), photolithography (Paragraph 0039-0040), oxygen plasma treatment (Paragraph 0039), melting/curing (Paragraph 0018), laser ablation/cutting (Paragraph 0030, 0033), metallic deposition (Paragraph 0041), or casting/coating (Paragraph 0019). However, Krulevitch does not explicitly disclose wherein the connection is by welding, adhesives, brazing, soldering, conductive polymer or metal bridges, and/or dimples which are pressed through the opening of the electrical insulation of the at least one electrical conductor.  
Vörös et al. teaches a stretchable electrode assembly (Abstract, Title) for a stimulation, modulation or sensing implant (Paragraph 0012, Title) such as a spinal cord stimulator (Paragraph 0102) or neurostimulator (Paragraph 0034, 0048, Claim 19) comprising an electrical conductor segment comprising electrical conductors (61, Fig. 11-13) connected to electrodes (62, Figs. 11-13; Paragraph 0097) which comprise metals such as Ag, Au, Cu, Pt, Ir, Al, Fe, Cr, Ni, C, In, C, Sn, or Ti  (Paragraph 0055, Claim 4) on a stretchable and flexible insulating substrate (Paragraph 0014, 0019, Claim 1) comprising a polymer (Paragraph 0019, 0021, 0030, 0055), wherein a connection between the conductors and electrodes comprise using one of adhesives (Paragraph 0032, 0087, 0093), soldering (Paragraph 0050), or conductive polymer bridges (Paragraph 0011, 0021, 0055, Claim 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the conductors and the electrodes using any of known attachment techniques such as adhesives, soldering, or conductive polymer bridges, as taught by Vörös et al., in the stretchable electrode assembly disclosed by Krulevitch, in order to provide a secure and robust connection between the elements such that electrical signals can be communicated between the electrodes and the conductors. 
Regarding Claim 8, Krulevitch discloses a stretchable electrode assembly (Abstract, Title) further wherein the stretchable electrode assembly may be on the scale of ‘microns to millimeters’ (Paragraph 0003), and that each of the multiple substrate layers may be less than 0.5 mm (500 microns, Paragraph 0020) with an example of three or more layers (e.g. Fig. 1E, 2; Paragraph 0042). Furthermore, Vörös et al. teaches a stretchable electrode assembly (Abstract, Title) for a stimulation, modulation or sensing implant (Paragraph 0012, Title) wherein the electrode assembly has a thickness of less than 1mm (Paragraph 0024, Claim 11). However, neither Krulevitch nor Vörös et al. explicitly disclose wherein the thickness of the assembly is between 0.4 to 1.5 mm. It would have been an obvious matter of design choice before the effective filing date of the claimed invention to configure the electrode assembly to have a thickness between 0.4 to 1.5 mm, as generally taught by both Krulevitch and Vörös et al., depending on the specific electrode application and desired implantation location, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792